 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOrkin Exterminating Co., Inc. and Tony G. Allen.Case 10-CA-1756030 April 1984DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 17 March 1983 Administrative Law JudgeLawrence W. Cullen issued the attached decision.The Respondent filed exceptions and a supportingbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Orderas modified.2Contrary to the judge, our dissenting colleaguewould dismiss the instant complaint because, in hisopinion, Supervisor Tony Allen was not unlawfullyconstructively discharged, but instead quit his em-ployment "prematurely." A reading of the creditedtestimony reveals our colleague to be in error inhis conclusion.Allen told Branch Manager Joe Jones he (Allen)had spoken with the National Labor RelationsBoard, and that he wanted to testify on behalf ofan employee who had previously been dischargedby the Respondent. Shortly thereafter, Jones toldAllen that he had spoken "to his people," and "theword ...is that management will not testify, andyou will not testify for anybody as long as you'reemployed by [the Respondent]." As incisivelynoted by the judge, Jones had previously toldAllen that the employee Allen would testify forhad been discharged for union activity, and alsothat Jones hated unions.3In these circumstances,we think that any reasonable person hearing thewords spoken by Jones would logically believethat his tenure would be terminated if he chose togive testimony to the Board. As did the judge, weconclude that Jones gave an ultimatum to AllenI The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.2 We have modified the judge's recommended Order so that it con-forms to the violation found herein. We have also modified the notice toconform to the Order.3 Jones also had earlier indicated to Allen that Allen's credibility as asales manager had been ruined, and that he would probably be "hurtdown the road" because of his union activities.270 NLRB No. 75that Allen could not testify to the Board if he re-mained employed by the Respondent.4When Allendecided that he would testify to this Agency, theRespondent left Allen no choice but to resign. Ac-cordingly, we find in agreement with the judgethat the Respondent constructively dischargedAllen in violation of the Act.5ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Orkin Exterminating Co., Inc., Gaines-ville, Georgia, its officers, agents, successors, andassigns, shall take the action set forth in the Orderas modified.1. Substitute the following for paragraph l(a)."(a) Interfering with, restraining, or coercingnonsupervisory employees in the exercise of theirstatutory rights by discharging supervisory person-nel for giving testimony before the National LaborRelations Board, or for expressing their intention todo so."2. Substitute the attached notice for that of theadministrative law judge.MEMBER HUNTER, dissenting.Assuming, arguendo, that a constructive dis-charge of a supervisor under circumstances similarto those of the instant case might properly befound violative of the National Labor RelationsAct, I would not find that the Respondent con-structively discharged its supervisor Tony Allen inviolation of the Act. Rather, I conclude thatAllen's resignation cannot be attributed to any un-lawful action by the Respondent, and thus thatAllen's resignation was a voluntary, albeit prema-ture, act which was not a constructive discharge.The Respondent indicated to Allen that it didnot want any members of its management to testifyto the National Labor Relations Board. Instead oftestifying to the Board, or further challenging theRespondent about its intentions, Allen choseabruptly to resign. It is evident that the Respond-ent did not change the content of Allen's job nor4 Cf Martin Arsham Sewing Co., 244 NLRB 918 (1979).5 Inasmuch as the Respondent's conduct independently violated Sec.8(a)(I) of the Act, we find it unnecessary to consider whether the Re-spondent's conduct also violated Sec. 8(a)(4). See Better Monkey Grip Co.,115 NLRB 1170 (1956), enfd. 243 F.2d 836 (5th Cir. 1957); Oil City BrassWorks, 147 NLRB 627 (1964), enfd. 357 F.2d 466 (5th Cir. 1966); H. H.Robertson Co., 263 NLRB 1344 (1982). In agreeing with the judge's con-clusions, we find it unnecessary to rely on his comment that, even ifAllen did not mention precisely that he intended to testify before theBoard, such knowledge could be imputed to the Respondent. We also donot rely on his further implication that, even if Jones' testimony werecredited, there might be a violation of the Act.Member Dennis concurs in the finding of a violation based on the par-ticular facts presented here.404 ORKIN EXTERMINATING CO.did it inflict physical or emotional distress on him.Indeed, the Respondent took no affirmative actionto deprive Allen of any rights that he may havepreviously enjoyed. Allen was therefore neverplaced in any jeopardy of job loss or threatenedwith more onerous working conditions by the Re-spondent. Thus, there were no immediate threatswhich justified Allen's precipitous response to theRespondent's admonition. Rather, he simply re-signed prematurely in anticipation that somethingmight happen to him. I find that such a resignationdoes not amount to a constructive discharge and,accordingly, I would dismiss the complaint allegingthat the Respondent constructively discharged him.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT interfere with, restrain, or coercenonsupervisory employees in the exercise of theirstatutory rights by discharging supervisory person-nel for testifying before the National Labor Rela-tions Board, or for expressing their intention to doso.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL reinstate Tony G. Allen to his formerposition at the time of his discharge, or to a sub-stantially equivalent position if his former positionno longer exists, and WE WILL remove from hispersonnel records all reference to his discharge andsend him a notice in writing thereof that this termi-nation will not be used against him in any way.WE WILL make whole Tony G. Allen for anyloss of earnings or other benefits sustained by himby reason of our discharge of him with interest onmoneys due.ORKIN EXTERMINATING Co., INC.DECISIONSTATEMENT OF THE CASELAWRENCE W. CULLEN, Administrative Law Judge.This case was heard before me on August 18 and Sep-tember 24, 1982, at Gainesville, Georgia, pursuant to acomplaint issued by the Acting Regional Director onDecember 2, 1981, and is based on a charge filed on Oc-tober 21, 1981, by Tony G. Allen, an individual. Thiscase had previously been consolidated with Case 10-CA-17523. However, pursuant to a settlement agree-ment, I granted a motion to sever Case 10-CA-17523from Case 10-CA-17560 at the hearing on August 18,1982. The remaining complaint in Case 10-CA-17560 al-leges that Orkin Exterminating Co., Inc. (the Respond-ent) constructively discharged Tony G. Allen, a supervi-sor, "because of his intention to seek the assistance of theNational Labor Relations Board," and thereby violatedSection 8(a)(4) and (1) of the National Labor RelationsAct (the Act). The Respondent, by its answer filed onDecember 7, 1981, has denied having violated the Act.On the entire record in this case, including my obser-vations of the demeanor of the witnesses, and after dueconsideration of the briefs filed by counsel for GeneralCounsel and the Respondent, I make the followingFINDINGS OF FACT AND ANALYSIS'I. JURISDICTIONA. The Business of the RespondentThe complaint alleges, the Respondent admitted in itsanswer, and I find that "the Respondent is, and has beenat all times material herein, a Georgia corporation withan office and place of business located at Gainesville,Georgia, where it is engaged in providing pest and ter-mite control services to residential and commercial cus-tomers," that the "Respondent, during the past calendaryear [prior to the filing of the complaint], which periodis representative of all times material herein, purchasedand received at its Gainesville, Georgia, facility materialand supplies valued in excess of $50,000 directly fromsuppliers located outside the State of Georgia," and thatthe Respondent is, and at all times material herein hasbeen, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.B. The Labor OrganizationIt was stipulated by the parties at the hearing and Ifind that the Georgia State Council of Carpenters (theUnion) is a labor organization within the meaning of Sec-tion 2(5) of the Act.I The following includes a composite of the testmrion) of the witnesses,which testimony is credited except as specific credihilit) resolutiotns arehereinafter made405 DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. THE ALLEGED UNFAIR LABOR PRACTICEIn September 1981, an organization campaign wascommenced by the Union among the Respondent's em-ployees. Tony G. Allen, the Charging Party herein, wasthen employed as a sales manager by the Respondent atits Gainesville branch office. He had been initially em-ployed by the Respondent in August 1976 as a sale man-ager. Allen had the responsibility for working with sales-men and training new salesmen.2Allen testified that hebecame aware of the Union's campaign in September1981, and that he signed a union authorization card andattended a union meeting which was attended by certainof the Respondent's salesmen (all but one of the salesmenwho reported to Allen), including salesman CharlesBowen and union representative Jones (Ernest JosephJones). 3Allen testified he attended a meeting about 5 p.m. withBranch Manager Jones and District Manager Berlin atwhich Berlin announced to Allen that salesman CharlesBowen would be discharged. When Allen inquired as tothe reason for Bowen's discharge, Berlin referred to anincident a month prior thereto at which Regional VicePresident Wilson had attended a sales meeting and haddirected an inquiry to Bowen to which Bowen had re-torted with a vulgar remark, and said that Bowen was tobe terminated for this reason as it was feared Bowenwould act similarly with customers. Allen protested thathe had worked with Bowen "on many occasions" andthat Bowen had never been involved in any difficultieswith customers. Berlin said Allen "couldn't sell him onkeeping Charles [Bowen] on board." Allen was then in-structed by Berlin and Jones to call Bowen into theoffice, and Bowen was then terminated by Berlin.4Allen testified further that on the same day followingBowen's discharge he was present during a conversationbetween Joe Gable (the Respondent's service manager)and Branch Manager Jones wherein Gable inquired ofJones, "What about the rest of those cards?" and Jonesreplied, "What cards?" Gable then said, "The Union au-thorization cards that Charles [Bowen] had said 70 or 80percent of the people had signed." Allen testified Jonesthen replied, "I don't know what they're going to doabout it yet," and then asked Allen, "If I knew anythingabout the Union," to which Allen replied, "No." Allentestified Jones then pulled out of his pocket a "piece ofliterature of the things that an employer can't do to dis-criminate against employees for engaging in union activi-ties," and Jones then said, "This is the reason Charles[Bowen] was fired, is because he was trying to organizea Union." Allen testified he then told Jones that he(Allen) had signed a union card and Jones told him thathe (Jones) could not talk to Allen "about it anymore."2 The parties stipulated at the hearing and I find that Allen, the Re-spondent's Gainesville branch manager Joe Jones, and the Respondent'snorth Georgia district manager John Berlin were all supervisors as de-fined in Sec. 2(11) of the Act.3 Union representative Jones testified at the hearing as did BranchManager Jones. Union representative Jones was employed as an organiz-er for the Union and conducted the Union's campaign to organize theRespondent's employees.4 Bowen was discharged on October 6, 1981.Allen testified the following day he was told byBranch Manager Jones that he could not straddle thefence concerning the Union, that his credibility as a salesmanager had probably been ruined, and that "[i]t wouldprobably hurt me down the road." He testified thatJones also told him he hated unions, and he (Jones) wasgoing to eliminate the "gas bonus program."Allen testified that the following day he telephonedunion representative Jones from his home and repeatedwhat Branch Manager Jones had told him, and thatunion representative Jones warned him to be careful ashe was not certain whether Allen would be protectedunder the law. Union representative Jones recommendedAllen call the National Labor Relations Board. Allen tes-tified that he called the Board and talked with a lady,and that he told her of the circumstances of the dis-charge of Bowen and that "I wanted to voluntarily comeout and testify on behalf of Charles Bowen and the Na-tional Labor Relations Board."Allen testified further that the next morning he metwith Branch Manager Jones in the Gainesville office andtold Jones that he had talked with representatives of theNational Labor Relations Board and that he wanted totestify on behalf of Bowen, and Jones replied he did notknow "whether I could testify to the National Labor Re-lations Board." Allen testified Jones questioned him"about the union authorization cards, where they camefrom, how were they to be returned, if I had signed one,and I told him no again; and he wanted to know if JimHames was involved and I told him I really didn'tknow." Allen testified Jones also "said they had made anexample of Charles Bowen by his firing because of theunion activities." Allen then left to go to Lanier Petrole-um to buy gas and, when he arrived, there was a tele-phone call waiting for him from Branch Manager Jones,who told him to wait there as he needed to talk to Allen.When Jones arrived, he told Allen, "He had talked to hispeople, and the word from his people is that manage-ment will not testify, and you will not testify for any-body as long as you're employed by Orkin." Allen askedthe reason for this and Jones told him, "That's all heknew to tell me." Allen started to leave in his automo-bile, but then returned to the service station and toldJones "[t]hat he could tell his people that I would testifyto the National Labor Relations Board, and that I wasresigning my position if they wouldn't allow me to testi-fy." Two days later, Allen returned to the Respondent'spremises and saw Berlin and Branch Manager Jones andasked to be returned to work, but Jones refused to do soand said there was "no way" that Allen would be reem-ployed.The Respondent's counsel questioned Allen on cross-examination. Allen was unable to identify the lady hehad spoken with at the National Labor Relations Boardor to place the time of day when he placed the telephonecall. Allen had obtained the Board office telephonenumber from union representative Jones.Union representative Jones testified he initiated theUnion's campaign among the Respondent's employees inSeptember 1981. Jones testified he was informed byAllen that Allen intended to testify on behalf of Bowen,406 ORKIN EXTERMINATING CO.and he (Jones) told Allen that he (Jones) could offerAllen no protection and that Allen "would have to con-tact the Board to see what protection was available tohim." Jones testified he gave Allen the number of aboard agent with whom he (Jones) had previously dis-cussed another matter involving the Union's campaign.Bowen testified that he and eight other employeeswere involved in the union organization campaignamong the Respondent's employees and corroboratedAllen's testimony concerning what occurred at the meet-ing attended by Branch Manager Jones, Allen, andBowen at which he (Bowen) was terminated by Berlinassertedly for comments he had made in a previous meet-ing on September 1, 1981, to the Respondent's vice presi-dent. Bowen testified he met the following day withJones (union representative) at Allen's home and dis-cussed the filing of a charge with the Board.The Respondent called Branch Manager Joe W. Jonesas a witness on its behalf. Jones testified that he initiallybecame aware of the union campaign on October 5 or 61981, when he was informed of the union campaign byDistrict Manager Berlin. Jones testified he was involvedin a conversation with Service Manager Joe Gable andAllen on the day following the Respondent's terminationof Bowen, and that in this conversation Gable told him(Jones) that Bowen had made a statement to Gable in thepresence of Allen and told Gable that he was the onlyemployee who had not signed a union card. Jones testi-fied he "turned then and looked directly at Tony(Allen]," but did not say anything to Allen at that time.Jones testified Allen "nervously rocked back and forthand said 'yeah, I knew about it."' Jones told Allen,"Tony, you're in management, and then Tony said I canget it stopped." Jones acknowledged having seen theunion pamphlet entitled "35 Things Your EmployerCannot Do" (G.C. Exh. 2), which he testified he hadbeen shown by the Respondent's Athens, Georgia branchmanager "on the morning of the sixth [October]." Jonestestified Allen had "quit" on October 9, 1981, by an-nouncing his resignation to Jones on the parking lot ofLanier Petroleum. Jones acknowledged that a meetinghad taken place between himself and Allen earlier thatmorning at Allen's request at which "Tony told me thathe was contacted by the Union, and they had asked himto make a statement." After this conversation, Jones(branch manager) "immediately called my district man-ager [John Berlin]," and told Berlin "[t]hat Tony hadtalked to me and advised me of that and also Tony hadtold me that he would not make a statement." Berlin toldJones "he'd get back with me," and did so within 5 min-utes and asked Jones "[i]f I would get in touch with him[Allen] as soon as possible and tell him that he is in man-agement, and management don't make statements tounions." Jones then called the service station and re-quested that Allen wait until he (Jones) arrived. Jones ar-rived at the service station and told Allen that Berlin hadadvised him to tell Allen "that management does notmake statements to unions." Jones testified Allen askedthe reason for this and he (Jones) replied "that's all I wastold to tell you and that's all I would say." Allen thenleft but returned to the service station shortly thereafter,and told Jones, "I'm going to the office and turn mystuff in and I will make a statement." Jones then "wenton to town to run some errands," and when he returnedto the Respondent's office Allen had taken "his stuff outof the company car and was waiting for his wife to pickhim up." Jones contended that Allen had not made anyreference to the National Labor Relations Board ineither of the two conversations on October 9. He alsodenied he was aware of the existence of any chargehaving been filed against the Respondent with the Boardon October 9. Jones denied having told Allen that he(Allen) would be terminated if he gave a statement tothe Union, having told Allen that Bowen had been ter-minated for engaging in union activities, or having madea statement to Allen about eliminating the salesmen's gasbonus. On cross-examination, Jones denied having toldAllen that he hated unions, or that Allen had ruined hiscredibility as a sales manager as a result of his involve-ment with the Union.AnalysisThe General Counsel contends in his brief that Allenwas given a Hobson's choice of not testifying on behalfof Bowen before the National Labor Relations Board orbeing terminated, and that Allen then resigned in orderto testify before the Board concerning Bowen's termina-tion, and the resignation, accordingly, constituted a con-structive discharge of Allen by the Respondent becauseof his intention to give testimony to an agent of the Na-tional Labor Relations Board. The Respondent contendsthat Allen's resignation was voluntary and did not resultfrom threats or "intolerable pressure" by the Respond-ent, and further contends that Allen's statements to com-pany officials indicated that he intended to give a state-ment to the Union not the Board, and thus, even if theresignation were found to be a constructive discharge, noviolation could be found since Section 8(a)(4) does notrequire an employer to permit its supervisors to assistlabor organizations.I have reviewed the testimony of Allen and BranchManager Jones concerning the circumstances leading upto and culminating in Allen's resignation on October 9,1981. I credit Allen's version of the conversation be-tween Service Manager Gable and Branch ManagerJones wherein, Allen testified, Jones stated that Bowenhad been discharged for attempting to organize a union.I further credit Allen's version of the meeting betwenBranch Manger Jones and Allen the following daywherein Jones told him that he could not straddle thefence concerning the Union, and that his credibility hadprobably been ruined as a sales manager and it (his unionactivities) would probably hurt him down the road. Ifurther credit Allen's testimony that Jones told him thathe hated unions, and that he (Jones) was going to elimi-nate the gas bonus program. I also credit Allen's versionof the events of October 9 rather than the version ofBranch Manager Jones. Initially, I credit Allen that hetold Branch Manager Jones that he would testify con-cerning the termination of Bowen rather than that hewould give a statement to the Union as testified to byBranch Manager Jones.407 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInitially, Jones did not deny that these conversationstook place, but rather his testimony tendered to down-play, and in part deny, statements attributed to him byAllen in these conversations. Thus, he denied he toldAllen that Bowen was discharged because of his unionactivity or that he (Jones) hated unions. He also testifiedAllen told him he was going to give a statement to theUnion. If Jones' version as to what he said to Allen con-cerning Bowen's discharge were to be credited, there ap-pears to have been little of substance about which Allenwould have been able to give a statement to the Unionconcerning Bowen's discharge. If on the morning of Oc-tober 9 Allen had told Jones (as Jones contends) that he(Allen) had decided not to give a statement to the Union,I find it unlikely that Jones would have called Berlin im-mediately to inform him that Allen had decided not totestify, and that he (Jones) would have (after talking toBerlin) urgently called the service station to detain Allenuntil Jones arrived in order to tell Allen that manage-ment representatives do not give statements to unions.I also credit Allen's version that he informed Jones hewould testify before the NLRB concerning the dischargeof Bowen rather than Jones' version that Allen informedhim only that he had been contacted by the Union andwould not give a statement to the Union. There was nocollective-bargaining agreement in existence and thus noestablished grievance procedure. It is apparent that thedischarge of Bowen for allegedly engaging in union ac-tivities would be a matter for consideration by the Na-tional Labor Relations Board. I further credit the testi-mony of union representative Jones, who testified that hegave Allen the name of a Board agent to discuss whetherhe (Allen) would be protected in the event he testified.This testimony is consistent with Allen's testimony thathe apprised Branch Manager Jones that he intended totestify before the Board as opposed to Branch ManagerJones' version that Allen had only mentioned havingbeen contacted by the Union to give a statement. I donot find Allen's inability to place the date of his conver-sation with the Board agent to require that his testimonythat he did so be discredited. Further, I do not findAllen's affidavit inconsistent with his references to givingtestimony to the Board in his October 9 meetings withJones. The affidavit refers to giving testimony (R. Exh.1). I find that knowledge that Allen intended to testifybefore the National Labor Relations Board can be in-ferred to the Respondent from the credited testimony ofAllen, even assuming that Allen specifically had not uti-lized the phraseology "testify to the National Labor Re-lations Board" in his conversation with Branch ManagerJones. I find, as contended by the Respondent, that Allenembellished his testimony on cross-examination when hetestified concerning his conversation with Branch Man-ager Jones at the service station that Jones had informedhim "and if I wanted to testify, I could just virtuallylook for me something else to do." However, Allen im-mediately conceded when questioned by the Respond-ent's counsel that Jones had not used those exact wordsbut rather had told Allen that neither Allen nor "anyother supervisor would testify as long as they were em-ployed with Orkin Exterminating." My review of Allen'stestimony convinces me that this embellishment was oneof emphasis and phraseology as to the import of Jones'statement rather than a specific misrepresentation of thetruth, and I do not find this embellishment by Allen inhis testimony to require that his testimony be rejected inthis proceeding.Section 8(a)(4) of the Act provides that it is an unfairlabor practice for an employer "to discharge or other-wise discriminate against an employee because he hasfiled charges or given testimony under this Act." As theGeneral Counsel contends in his brief, the Board held inGeneral Services, 229 NLRB 940 (1977), enf. denied 575F.2d 298 (5th Cir. 1978), that the protection of Section8(a)(4) is not limited to employees but also includes su-pervisors.5The Board stated in General Services at 941:In sum, the Board and the courts have recog-nized that if the Board is to perform its statutoryfunction of remedying unfair labor practices its pro-cedures must be kept open to individuals who wishto initiate unfair labor practice proceedings, andprotection must be accorded to individuals whoparticipate in such proceedings.The Board further cited NLRB v. Scrivener, 405 U.S.117, 124 (1972):The approach to § 8(a)(4) generally has been a lib-eral one in order fully to effectuate the section's re-medial purpose.See also Hi-Craft Clothing Co., 251 NLRB 1310 (1980),enf. denied 660 F.2d 910 (3d Cir. 1981), also cited by theGeneral Counsel, wherein the Board held (concerning asupervisor and his bonus dispute) at footnote 2 that "anemployer must refrain from discriminating against an in-dividual for indicating an intent to go to the Board sinceit is the Board's function, and not the employer's, todecide whether the individual is covered by the Act andhis claim has merit."I find that, under the circumstances of this case, the ul-timatum given to Allen by Jones at the service station onOctober 9, 1981, was clear. He could not testify andremain employed by the Respondent. In the face of thedischarge of Bowen on October 6, 1981 (3 days priorthereto), and the statements by Branch Manager Jones toAllen that Bowen had been discharged for engaging inunion activities, as well as Jones' dislike of unions and hishurried discussion with District Manager Berlin followedby his immediate followup encounter with Allen at theservice station, it is clear that the ultimatum given toAllen was that, if he testified concerning the discharge ofBowen, he would be discharged. Under these circum-stances, I find that the choice was manifestly clear toAllen and constituted a threat to Allen that if he testifiedhe would be discharged. See Daniel Construction Co., 244NLRB 704 fn. 2 (1979). It is also noteworthy that Jonesmade no attempt to dissuade Allen from resigning nordid he inquire as to the reason for Allen's resignation.Accordingly, I find that Allen was constructively dis-charged by the Respondent because of his expressed in-' Citing General Nutrition Center. 221 NLRB 850 (1975)408 ORKIN EXTERMINATING CO.tention to testify before the National Labor RelationsBoard concerning the discharge of Bowen, and that theRespondent thereby violated Section 8(a)(4) and (1) ofthe Act. General Services, supra; General Nutrition Center,supra; and Hi-Craft Clothing Co., supra. Moreover, as-suming Jones' version of the meetings between himselfand Allen on October 9, 1981 (that Allen had discussedgiving a statement to the Union), were to be credited,compare Greenbrier Valley Hospital, 265 NLRB 1056(1982), wherein the Board stated at 1057:Recently, in Parker-Robb Chevrolet, Inc.,6theBoard rearticulated certain circumstances in whichthe discharge of a supervisor may violate the Act,including, e.g., giving testimony adverse to an em-ployer's interest, either at an NLRB proceeding, orduring the processing of an employee's grievanceunder a collective-bargaining agreement; or refusingto commit unfair labor practices. In such circum-stances, the protection afforded supervisors stemsnot from any statutory protection afforded supervi-sors, but rather from the need to vindicate the exer-cise by statutory employees of their Section 7 rights.I find that the General Counsel has established by thepreponderance of the evidence a prima facie case thatAllen was constructively discharged by the Respondentbecause of his announced intention to give testimonybefore the National Labor Relations Board. I find thatthe Respondent has failed to rebut this prima facie case.Accordingly, I find that the Respondent violated Section8(a)(4) and (1) of the Act by its constructive discharge ofAllen on October 9, 1981.III. THE EFFECT OF THE UNFAIR LABOR PRACTICEThe unfair labor practice of the Respondent as foundin section II in connection with the Respondent's oper-ations as found in section I has a close, intimate, and sub-stantial relationship to trade, traffic, and commerceamong the several States, and tends to lead to disputesburdening and obstructing the flow of commerce.CONCLUSIONS OF LAW1. The Respondent, Orkin Exterminating Co., Inc., isan employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2. Georgia State Council of Carpenters is a labor orga-nization within the meaning of Section 2(5) of the Act.3. The General Counsel has established a prima faciecase of a violation of Section 8(a)(4) and (1) of the Actby the discharge of Tony G. Allen because of his inten-tion to testify before the National Labor RelationsBoard. The Respondent has failed to rebut the primafacie case, and I find that the Respondent violated Sec-tion 8(a)(4) and (1) of the Act by its discharge of TonyG. Allen.4. The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.6 262 NLRB 402 (1982).THE REMEDYHaving found that the Respondent violated Section8(a)(4) and (1) of the Act, it shall be ordered to ceaseand desist therefrom and to take certain affirmativeaction deemed necessary to effectuate the purposes andpolicies of the Act, including the posting of the appropri-ate notice.Having found that the Respondent discharged TonyG. Allen in violation of Section 8(a)(4) and (1) of theAct, it shall be recommended that the Respondent offerhim immediate reinstatement and make him whole forany loss of earnings and benefits he may have sustainedby reason of the unlawful discharge. It is also recom-mended that the Respondent expunge from its files anyreference to the discharge of Allen and notify him inwriting thereof. All loss of earnings and benefits incurredby Allen as a result of the Respondent's acts, as set outabove, shall be computed with interest in the mannerprescribed in F. W. Woolworth Co., 90 NLRB 289 (1950),and Florida Steel Corp., 231 NLRB 651 (1977).7On the foregoing findings of fact and conclusions oflaw and on the entire record, I issue the following rec-ommended8ORDERThe Respondent, Orkin Exterminating Co., Inc.,Gainsville, Georgia, its officers, agents, successors, andassigns, shall1. Cease and desist from(a) Discharging its employees for giving testimonybefore the National Labor Relations Board or for ex-pressing their intention to do so.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the purposes and policies of the Act.(a) Offer Tony G. Allen immediate and full reinstate-ment to his former position at the time of his dischargeor, if this position no longer exists, to a substantiallyequivalent position, without prejudice to any rights orprivileges previously enjoyed.(b) Expunge from its files any reference to the termi-nation of Tony G. Allen and notify him in writing of thisand that his termination will not be used as a basis forfuture personnel actions concerning him.(c) Make Tony G. Allen whole for any loss of earn-ings or other benefits he may have sustained by reason ofthe discrimination against him in the manner set forth inthe section of this decision entitled "The Remedy."(d) Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-7 See generally Isis Plumbing Co., 138 NLRB 716 (1962).8 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.409 DECISIONS OF NATIONAL LABOR RELATIONS BOARDessary to analyze the amount of backpay due under theterms of this recommended Order.(e) Sign and post copies of the attached notice marked"Appendix,"9immediately on receipt in conspicuousi If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."places at its facilities in Gainsville, Georgia, to which itsemployees report. Reasonable steps shall be taken toensure that said notices are not altered, defaced, or cov-ered by any other mateiral.(f) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER ORDERED that the complaint be dis-missed with respect to all allegations of violations notspecifically found herein.410